An Appeale from the Judgmt of the Court of Sessions att Gravesend where the Appealts on Pretence of not performing an Award made between them were fined Tenn pounds with Award being produced and owned by both partyes who Declared were willing to stand to and abide by the same and the onely Difference appearing to be about staking out the meadow Accordingly. The Proceedings of said Court read and partyes fully heard. The Court remitt the said fine and give Judgment That Mr Nicolas Demeyer and Capt Richaard Stilwell two of the Arbitrators Mr Nicholas Bayard and Mr James Hubbard persons nominated by the partyes doe stak out the meadow in Controversie according to said Award, but if either of ye said persons shall by sickness or other Accident be hindred from attending the same then that ye partyes Doe Choose another in his stead the Defts to pay Costs.